DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Regarding claims 1-12 and 14-20, Applicant argued that Dunleavy et al. (US 2013/0251519; hereinafter Dunleavy) fails to disclose the features amended into claims 1, 17, and 20. The Examiner respectfully disagrees. Please refer to Claim Rejections - 35 USC § 102 as to how Dunleavy reads upon the newly amended claims. 
	Regarding claim 17, Applicant specifically argued that Dunleavy fails to disclose that “the base section configured in a monolithic body”, since the base sections, elements 2-4, are discreetly formed. The Examiner respectfully disagrees. Dunleavy (Paragraph 0024) recites that the components are joined together by hot compaction to form the vane. Since the components are all joined together to form one part this was interpreted as reading on the limitation that the base section is configured as a monolithic body. 
	Regarding the rejection of claim 1 as being anticipated by Shim et al. (US 2010/0209235; hereinafter Shim), Applicant argued that Shim fails to disclose the limitation of “at least one of the first side section or the second side section overlapping the first portion and the second portion”. Upon further consideration of Shim, the Claim Rejections - 35 USC § 102 as to how Shim discloses this feature. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 24 recites “a third portion” in line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites that “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14, 15, 17, 20, 21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunleavy et al. (US 2013/0251519; hereinafter Dunleavy). 
	Regarding claim 1, Dunleavy (Fig. 1-3) discloses a vane (1) for a gas turbine engine, comprising: an airfoil (Fig. 1) extending along a camber line (imaginary line connecting leading edge and trailing edge) between a leading edge (2) and a trailing edge (3), the airfoil extending along a span line (Fig. 2) between an inner end and an outer end, the airfoil extending laterally between a first side and a second side, and the airfoil including a base section (2, 3, and 4), a first side section (5a) and a second side section (5b); the base section (2, 3, and 4) defining at least a portion of the trailing edge (3) of the airfoil, the base section (2, 3, and 4) laterally between and connected to the 

    PNG
    media_image1.png
    684
    735
    media_image1.png
    Greyscale

Fig. I. Dunleavy, Fig. 2 (Annotated)

    PNG
    media_image2.png
    554
    556
    media_image2.png
    Greyscale

Fig. II. Dunleavy, Fig. 2 (Annotated)
	Regarding claim 2, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1-2) further discloses that the base section (2, 3, and 4) further defines at least a portion of the leading edge (2) of the airfoil.  
	Regarding claim 3, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1) further discloses that the first side section (5a) is seated within a first pocket (space occupied by 5a) in the base section (2-4).  
	Regarding claim 4, Dunleavy discloses the vane of claim 3, wherein Dunleavy (Fig. 1) further discloses that the second side section (5b) is seated within a second pocket (space occupied by 5b) in the base section (2-4).  
Regarding claim 5, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1) further discloses that the base section (2-4) has an I-beam configuration (Fig. 1).  
	Regarding claim 6, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1) further discloses that the base section (2-4) defines an entirety of the trailing edge (3) of the airfoil.  
	Regarding claim 7, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1) further discloses that the base section (2-4) defines an entirety of the leading edge (2) of the airfoil.  
	Regarding claim 8, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1) further discloses that the base section (2-4) laterally separates the first side section from the second side section. Refer to Fig. I above. 
	Regarding claim 9, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 2) further discloses that the airfoil has a span length extending along the span line between the inner end and the outer end of the airfoil; and an end-to-end length of the first side section (5a) along the span line is less than the span length. Refer to Fig. I above.  
	Regarding claim 10, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 2) further discloses that the airfoil has an inner end portion at the inner end, an outer end portion at the outer end and an intermediate portion extending along the span line between the inner end portion and the outer end portion; at least the base section (2-4), the first side section (5a) and the second side section (5b) collectively form the 
	Regarding claim 11, Dunleavy discloses the vane of claim 10, wherein Dunleavy (Fig. 2) further discloses that neither the first side section (5a) nor the second side section (5b) forms at least one of the inner end portion or the outer end portion. Refer to Fig. I above.   
	Regarding claim 12, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 2) further discloses that at least one of the first side section (5a) abuts against the base section (2-4) in a spanwise direction; or the second side section (5b) abuts against the base section (2-4) in the spanwise direction. Dunleavy discloses this limitation since the first and second side sections (5a and b) extend in the spanwise direction and are coupled to the base section (2-4).
	Regarding claim 14, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 2-3) further discloses an inner platform (Paragraph 0003, lines 5-8); and an outer platform (Fig. 3: #20); the airfoil extending along the span line between and connected to the inner platform (Paragraph 0003, lines 5-8) and the outer platform (20).  
	Regarding claim 15, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Paragraph 0021) further discloses that at least one of the first non-metal material or the second non-metal material comprises fiber-reinforced composite material.  
	Regarding claim 17, Dunleavy (Fig. 1-4) discloses a vane (1) for a gas turbine engine (Abstract: Turbojet), comprising: an airfoil (Fig. 1) extending longitudinally between a leading edge (2) and a trailing edge (3), the airfoil extending spanwise between an inner end and an outer end, the airfoil extending laterally between a first  comprising metal material (Paragraph 0038: Metal); the first side section (5a) defining at least a portion of the first side of the airfoil, and the first side section (5a) comprising first non-metal material (Paragraph 0038: Composite Material); and the second side section (5b) defining at least a portion of the second side of the airfoil, and the second side section (5b) comprising second non-metal material (Paragraph 0038: Composite Material), wherein the second side section (5b) is physically discrete from the first side section (5a). Refer to Fig. I above. 
	Regarding claim 20, Dunleavy (Fig. 1-4) discloses a vane (1) for a gas turbine engine (Abstract: Turbojet), comprising: an airfoil (Fig. 1) extending longitudinally between a leading edge (2) and a trailing edge (3), the airfoil extending spanwise between an inner end and an outer end, the airfoil extending laterally between a first side and a second side, and the airfoil including a base section (2-4), a first side section (5a) and a second side section (5b); the base section (2-4) comprising metal material (Paragraph 0038: Metal), and the base section (2-4) laterally between the first side section (5a) and the second side section (5b), wherein the base section (2-4) is configured as an aperture free body (Fig. 2) at least between the first side section (5a) and the second side section (5b); the first side section (5a) defining at least a portion of 

    PNG
    media_image3.png
    594
    660
    media_image3.png
    Greyscale

Fig. III. Dunleavy, Fig. 2 (Annotated)
	Regarding claim 21, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1-4) further discloses that the first side section (5a) laterally contacts the first portion and the second portion; and the second side section (5b) laterally contacts the first portion and the second portion. Refer to Fig. I above. 
	Regarding claim 23, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1-4) further discloses the first lateral thickness and the second lateral thickness are measured at an intersection between the first portion and the second portion. Refer to Fig. II above. 
	Regarding claim 24, Dunleavy discloses the vane of claim 1, wherein Dunleavy (Fig. 1-4) further discloses that the base section (2-4) further includes a third portion .  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2010/0209235; hereinafter Shim).
	Regarding claim 1, Shim (Fig. 1-5) discloses a vane (100) for a gas turbine engine, comprising: an airfoil (102) extending along a camber line (imaginary line connecting leading edge and trailing edge) between a leading edge (114) and a trailing edge (116), the airfoil (102) extending along a span line between an inner end and an outer end, the airfoil (102) extending laterally between a first side (112) and a second side (114), and the airfoil (102) including a base section, a first side section (201) and a second side section (202); the base section defining at least a portion of the trailing edge (116) of the airfoil, the base section laterally between and connected to the first side section (201) and the second side section (202), and the base section comprising metal material (Paragraph 0021); the first side section (201) defining at least a portion of the first side of the airfoil (102), and the first side section (201) comprising first non-metal material (Abstract: Composite Material); and the second side section (202) defining at least a portion of the second side of the airfoil, and the second side section (202) comprising second non-metal material (Abstract: Composite Material), the base section including a first portion and a second portion aligned along the camber line; the 

    PNG
    media_image4.png
    712
    759
    media_image4.png
    Greyscale

Fig. IV. Shim, Fig. 4 (Annotated)



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745